Citation Nr: 1535221	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that additional evidence was associated with the record following issuance of the statement of the case in April 2011, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  However, in this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes.  Given the favorable nature of this action, the Veteran is not prejudiced by the Board's consideration of the additional evidence in the first instance as to that matter.  In addition, because the reopened issue of entitlement to service connection for diabetes must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates that issue following completion of the additional development.

In a letter received by VA in July 2014, the Veteran states "I feel that all of my medical problems came up because of my time stationed at Camp Yermo and Nebo."  The Veteran specifically discusses in the letter a cognitive disability and treatment for colon cancer in 2005, and states "So now, I can't work".  The Board interprets the Veteran's statements as a claim for VA benefits.

Accordingly, the issues of entitlement to service connection for a cognitive disability, entitlement to service connection for colon cancer, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities have been raised by the record in the July 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board observes that, in the July 2014 letter, the Veteran also discusses heart disease and peripheral neuropathy of the bilateral upper and lower extremities in connection with the Veteran's active service.  However, the issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and whether new and material evidence has been received to reopen the claim for entitlement to service connection for heart disease were adjudicated by the AOJ in January 2015.  Therefore, referral of those issues is not required.

The issue of entitlement to service connection for diabetes, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2007 rating decision denied entitlement to service connection for diabetes; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the April 2007 rating decision.

2.  Evidence received since the April 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for diabetes.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement to service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran submitted an original claim for entitlement to service connection for diabetes in October 2006.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in October 2006.  The Veteran alleged that the diabetes was due to exposure to Agent Orange while he was assigned to the United States Military Supply Depot in Barstow, California.  See id.

In January 2007, the RO submitted a request to the National Personnel Records Center (NPRC) to furnish any documents showing that the Veteran was exposed to herbicides.  Later in January 2007, the NPRC provided a negative response, stating that there are no records of the Veteran being exposed to herbicides.  The RO denied the Veteran's claim in the April 2007 rating decision because the evidence did not show that the Veteran was exposed to herbicides or that he received a diagnosis of or treatment for diabetes during his active service.  The Veteran did not timely appeal that denial.  Additional evidence was received during the one-year appeal period following issuance of the April 2007 rating decision, including VA treatment records and a VAMC Report of Hospitalization.  However, the evidence was not new and material as it merely showed ongoing treatment for diabetes, and therefore was cumulative of evidence of record and did not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the June April 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final April 2007 rating decision includes printouts from the Environmental Protection Agency's (EPA) Superfund Information Systems showing that the Barstow Marine Corps Logistics Base in Barstow, California, is known to have been contaminated with a number of hazardous materials, including herbicides.  The website printouts constitute new evidence because they were not previously considered by VA.  In addition, they tend to show that the Veteran, whose DD 214 indicates was last assigned to a location in Barstow, California, may have been exposed to a number of hazardous materials, including herbicides.  Thus, the printouts relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for diabetes.  38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes is reopened, and, to that extent only, the appeal is granted.


REMAND

The Veteran contends that his diabetes is related to exposure to herbicide agents during his active service while stationed in Barstow, California.  Specifically, he contends that he was exposed to herbicides while handling and generally being around drums of herbicides, some of which leaked their contents onto the ground and the Veteran's clothing, at the U. S. Marine Corps Supply Center.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in September 2009. 

Type II diabetes mellitus may be subject to presumptive service connection if the Veteran's allegations of herbicide exposure in Barstow, California, are confirmed.  See 38 C.F.R. § 3.309(e).  The Veteran's service records confirm that he was stationed at the Military Corps Supply Center in Barstow, California, during his period of active service.  As noted above, in January 2007, the NPRC sent a negative response to the RO's request for any documents showing exposure to herbicides. 

However, the Board notes that Barstow Marine Corps Logistics Base was, in fact, placed on the EPA National Priorities List (NPL) on November 21, 1989, and that contaminates of base neutral acids, metals, organics, PCBs, and VOCs were found on the base.  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The EPA's website reflects that the base remains on the NPL.  The website detailing the Barstow Marine Corps Logistics Base Superfund site is found at: http://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902790 (last visited August 6, 2015).

In this regard, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that, first, the Veteran must be asked for the approximate dates, location, and nature of the alleged exposure.  Next, a detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension (C&P) Service via e-mail and a review must be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. 

In this case, as mentioned above, the RO obtained an NPRC determination in January 2007 showing "No records of exposure to herbicide."  That development effort alone did not fulfill the requirements of the VA's updated Adjudication Procedure Manual.  Specifically, VA has not obtained from the Veteran a detailed description of the alleged exposure and has not provided a detailed description of the alleged exposure to the C&P Service, requested a search of the DOD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, or requested that the JSRRC research the Veteran's possible Agent Orange exposure at the Barstow Marine Corps Logistics Base.

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above. 

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Take the actions necessary to comply with the evidentiary development procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Namely, obtain from the Veteran a description of the approximate dates, location, and nature of the alleged exposure.  Then, provide a detailed statement of the Veteran's claimed exposure to the C&P Service and request a review of the DOD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at the Barstow Marine Corps Logistics Base.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure at Barstow Marine Corps Logistics Base during his active service there.

After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to herbicides at the location he claims.
 
2.  Once the development requested has been completed, and after reviewing any newly submitted evidence and determining whether further evidentiary development is required, the Veteran's claim for entitlement to service connection for diabetes should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


